DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0060315) in view of Birnbaum et al. (US 2013/0311881).
As to Claim 1, Park et al. discloses An electronic device comprising: 
a display (fig.1- display unit 151); 
a sensor (fig.1- sensing unit 140-para.0043, 0068-0072); and 
a processor configured to be electrically connected to the sensor (fig.1-controller 180), wherein the processor is configured to obtain a first configuration including at least a portion of content data of a content file displayed on the display, upon receiving first data indicating occurrence of pressure having intensity within a first reference range from the sensor (fig.4A-paras.0197-0198- in a state where the screen information 40 corresponds to a specific function, area 5a including function keys (read as first configuration) including function keys may output in response to a touch, where the touch force is within a predetermined first touch force {first data};  fig.4B-paras.0199-200-preview information 6a (first configuration) corresponding to one function icon 6 is output while the touch is maintained (first data) in the function icon 6; fig.6B- para.0227-when a force equal to a first force or more (first data) is applied on icon 50a, function keys 9a’ (first configuration) corresponding to icon 50a is output);
additionally obtain a second configuration including at least a portion of metadata of the content file, if second data indicating occurrence of pressure having intensity out of the first reference range from the sensor is received  (fig.4A-B-para.0197-0199-when it is detected that the force the touch is changed to a second force or more {second data is received}, function keys may be changed to function icons (second configuration);  and the controller may also control the touch screen 151 to output area 5b having a size corresponding to the touch force more than the second force and including function icons for executing different functions on the area 5b {second configuration}; fig.4B-para.0204-0205- when it is detected that the force of the touch is changed by about a first change degree {second data}, the controller 180 may control the touch screen 151 to output preview information related to an execution screen of a first sub menu included in the application corresponding to the one function icon 6 {second configuration}, and when it is detected that the force of the touch is changed by about a second change degree {second data}, the controller 180 may control the touch screen 151 to output preview information related to an execution screen of a second sub menu included in the application corresponding to the one function icon 6 {second configuration}; and when the change of the force of the touch is detected again (second data), preview information 6c (second configuration) related to an execution screen is output; fig.6B- para.0228- when it is detected that the force of the touch is changed to the second force or more {second data}, the controller 180 may control the touch screen 151 to change the function keys 9a' into function icons 9b' {second configuration}); and 
if the second data is not received, execute a function associated with the first configuration (fig.4A-paras.0197-0198- in a state where the screen information 40 corresponds to a specific function, area 5a including function keys (read as first configuration) including function keys may output in response {first data}, the function icons may execute different functions associated with the specific function;  fig.4B-paras.0199-200-preview information 6a (first configuration) corresponding to one function icon 6 is output while the touch is maintained (first data) in the function icon 6; fig.6B- para.0227- when a force equal to a first force or more (first data) is applied on icon 50a, function keys 9a’ (first configuration) corresponding to icon 50a is output. Here, the function keys 9a' involved in the one icon 50a may include function keys corresponding to functions by which settings of the one icon 50a can change (e.g., deleting, changing a name, etc.) on the home screen page 50;
{the functions associated with the first configuration are executable when first data is detected (received)} and 
if the second data is received, execute a function associated with at least the second configuration (fig.4A-para.0197-0199-when it is detected that the force the touch is changed to a second force or more {second data is received}, function keys may be changed to function icons (second configuration);  and the controller may also control the touch screen 151 to output area 5b having a size corresponding to the touch force more than the second force and including function icons for executing different functions on the area 5b {second configuration}; fig.4B-para.0204-0205- when it is detected that the force of the touch is changed by about a first change degree {second data}, the controller 180 may control the touch screen 151 to output preview information related to an execution screen of a first sub menu included in the application corresponding to the one function icon 6 {second configuration}, and when it is detected that the force of the touch is changed by about a second change degree {second data}, the controller 180 may control the touch screen 151 to output preview information related to an execution screen of a second sub menu included in the application corresponding to the one function icon 6 {second configuration}; and when the change of the force of the touch is detected again (second data), preview information 6c (second configuration) related to an execution screen is output; fig.6B- para.0228- {second data}, the controller 180 may control the touch screen 151 to change the function keys 9a' into function icons 9b' {second configuration}. Here, the function icons 9b' may be execution icons of functions (e.g., functions which are frequently executed along with or exhibit similar attribute information to the function corresponding to the one icon 50a) involved in the function corresponding to the one icon 50a; 
{the functions associated with the second configuration are performed when second data is detected (received)).
Park et al. does not expressly disclose obtain a second configuration including at least a portion of metadata of the content file.
Birhaum et al. discloses where haptic effect may be generated based on metadata of the content, where the metadata may be generated based on applied pressure of one or more contacts on the touch display (para.0089-0090; 0094-0096, 0115-0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park et al., with the teachings of Birhaum et al., the motivation being to determine if a haptic effect should be associated with one or more data item (para.0003).

As to Claim 3, Park et al. in view of Birhaum et al. disclose, wherein the content file comprises a plurality of pieces of content data, and 2DOCKET No. SP17019-PCT/US (SAMS06-17019) APPLICATION NO. 16/321,427PATENTwherein the processor is configured to determine at least one piece of content data among the plurality of pieces of content data to obtain the first configuration based on the intensity indicated by the first data (Park- fig.4a-state of screen corresponding to specific function is output, the force of touch is detecte;fig.4B-function icon 6 corresponding to associated preview information 6a; fig.6B- the function keys 9a’ corresponding to icon 50a; Birhaum-para. 0089-0090; 0094-0096, 0115-0118- haptic effect may be generated based on metadata associated with content item, where the metadata may be generated based on applied pressure).


As to Claim 7, Park et al. in view of Birhaum et al. disclose the processor is configured to output an indicator specifying the first configuration to the display upon receiving the first data (Park-fig.4A- area 5a (of a first size corresponding to the touch force) including function keys may output in response to a touch-para.0196; fig.4B-preview information 6a corresponding to one function icon 6 is output while the touch is maintained in the function icon 6 is output; fig.6B- when a force equal to a first force or more is applied on icon 50a, function keys 9a’ (of a first size corresponding to the touch force as depicted) is output; see also fig.2B, paras.0149-0150, 0155, 0198; Birhaum- para.0066, 0089-0090; 0094-0096, 0115-0118- haptic effect may generated based on metadata of content item) and to output an indicator specifying the second configuration to the display upon receiving the second data (Park- fig.4A-B-area 5b (of a size corresponding to the force) including function icons may be output in response to a touch of a second force or more; fig.4B-preview information 6b corresponding to the function icon 6 may be output when the force of the touch is changed by about a first change degree, and when the change of the force of the touch is detected again, preview information 6c related to an execution screen is output –para.0204-0206; fig.6B- when force is changed to a second force or more, function icons 9b’ (of a size corresponding to the touch force) is output; see also fig.2B, paras.0147, 0149-0150, 0155, 0198; Birhaum- 

As to Claim 8, Park et al. in view of Birhaum et al. disclose wherein the processor is configured to select a first range of the first configuration on the basis of a first characteristic of the first data (Park-fig.2B-paras.0144-0147, 0149-0150, 0157,0164; fig.4A- area 5a including function keys (selectable by user) may output in response to a touch of first force; fig.4B-preview information 6a corresponding to one function icon 6 of area 5b; fig.6B- when a force equal to a first force or more is applied on icon 50a, function keys 9a’ (selectable by user)); Birhaum-para.0090) and to select a second range of the first configuration on the basis of a second characteristic of the first data (Park-fig.2B-paras.0144-0147, 0149-0150, 0157, 0164; fig.4A-B-area 5b including function icons (selectable by user) may be output in response to a touch of a second force or more; fig.4B-preview information 6b corresponding to the function icon 6 may be output when the force of the touch is changed by about a first change degree, and when the change of the force of the touch is detected again, preview information 6c related to an execution screen is output; fig.6B- when force is changed to a second force or more, function icons 9b’ (selectable by user) is output; Birhaum-0090).

As to Claim 9, Park et al. in view of Birhaum et al. disclose wherein the processor is configured to select a first range of the second configuration on the basis of a first characteristic of the second data (Park-fig.4A-area 5b including function icons (selectable by user) may be output in response to a touch of a second force or more (force equal to a second force or more is read as first characteristic of second force data); fig.4A-B-preview information 6b (selectable by user) corresponding to the function icon 6 may be output when the force of the touch is changed by about a first change degree (force change by a first degree read as first characteristic of second force data), and when the change of the force of the touch is force equal to second force or more read first characteristic of second force data), function icons 9b’ (selectable by user)) and to select a second range of the second configuration on the basis of a second characteristic of the second data (Park-fig.4A-preview information 6a of icon 6 is output while touch is maintained on icon 6  (touch marinated on icon 6 corresponding to area 5b which is output in response to a second force is read as second characteristic of second force data); fig.4B- preview information 6c related to an execution screen is output when the change of the force of the touch is detected again (force change by another degree is read as second characteristic of second force data); fig.6B- when force is changed to a second force or more (force equal to second force or more read second characteristic of second force data), function icons 9b’ (selectable by user)).

As to Claim 10, Park et al. in view of Birhaum et al. disclose a touch panel configured to be electrically connected to the processor, wherein the processor is configured to receive the first data and the second data with a touch input maintained (Park-figs.1, 4A-B, 6B- change is force is detected with touch input maintained; Birhaum-para.0090).
	
As to Claims 11, 14-15 are method claims drawn to the apparatus of Claims 1, 6-7, and are rejected for the same reasons as set forth above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because a new ground of rejection has been applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627